337 F.2d 288
George A. COLEMAN and George Franklin Coleman, by nextfriend George A. Coleman, Appellants,v.GUARANTEE RESERVE LIFE INS. CO. OF HAMMOND, INDIANA, Appellee.
No. 21423.
United States Court of Appeals Fifth Circuit.
Oct. 12, 1964.

Burton Brown, Frank M. Gleason, Rossville, Ga., for appellants.
T. J. Long, Ben Weinberg, Jr., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.
PER CURIAM:


1
The only substantial point raised on this appeal is the correctness of the trial court's charge as to the standard of care required in a so-called 'guest' automobile passenger case.  We think it clear that under the Georgia cases as exemplified by Chancey v. Cobb, 102 Ga.App. 636, 117 S.E.2d 189, the child riding with its mother was '(a) minor child of tender years riding at the invitation of the driver and owner of (the) automobile, with the express consent and acceptance of its mother,' and thus the child was 'a guest of the driver * * * within the rule rendering the driver liable to such guest only for gross negligence.'


2
The judgment is affirmed.